MEMORANDUM**
Manuel Muz Caal, a native and citizen of Guatemala, petitions for review of the *879Board of Immigration Appeals’ (“BIA”) decision summarily affirming an immigration judge’s (“U”) denial of his applications for asylum, withholding of removal, cancellation of removal and relief under the Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1252. We review due process challenges de novo. Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 599 (9th Cir.2002). We deny the petition for review.
Petitioner’s contention that he did not receive a full and fair hearing is unavailing, as he failed to demonstrate that any alleged due process violation affected the outcome of the proceedings. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000).
Contrary to petitioner’s contention, the BIA’s failure to articulate reasons for its decision does not violate due process. See Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-51 (9th Cir.2003).
Petitioner’s remaining contentions also lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.